



COURT OF APPEAL FOR ONTARIO

CITATION: Hunt v. Peel Mutual Insurance Company, 2019 ONCA
    656

DATE: 20190814

DOCKET: C66454

Paciocco, Harvison Young and Zarnett JJ.A.

BETWEEN

Bradley Clayton Hunt

Plaintiff
(Appellant)

and

Peel Mutual Insurance Company

Defendant
(Respondent)

Richard Campbell, for the appellant

M. Edward Key, for the respondent

Heard and released orally: August 12, 2019

On appeal from the order of Justice Patrick J. Flynn of
    the Superior Court of Justice, dated January 7, 2019.

REASONS FOR DECISION




[1]

The appellant, Bradley Hunts daughter, Amealia, a minor, is suing him
    for negligent parenting. She alleges that he was negligent in permitting her to
    be transported in the motor vehicle of an impaired driver, a vehicle in which
    Mr. Hunt was also an occupant.

[2]

The driver alleged to have been impaired was Mr. Hunts girlfriend,
    Tammy-Lynn Dingman, who held an automobile insurance policy at the time with
    the respondent, Peel Mutual Insurance Company [Peel Mutual]. Mr. Hunt moved for
    a declaration that Peel Mutual has a duty to defend him against his daughters
    lawsuit, as he is an insured person within the meaning of
Insurance Act
,
    R.S.O. 1990, c.18, s. 239, or at the very least, there is a very real
    possibility that he is insured, triggering the duty to defend.

[3]

The motion judge denied Mr. Hunts motion. Mr. Hunt appeals that
    decision, claiming that the motion judge misinterpreted the plain and ordinary
    meaning of s. 239, by construing s. 239 narrowly against coverage, and by
    applying an improper causation test.

[4]

We would dismiss Mr. Hunts appeal. Peel Mutual is not required to
    defend Mr. Hunt against his daughters claim.

[5]

Section 239(1), the applicable section, provides in relevant part, as
    follows:

239
(1) Subject to
    section 240,
every
contract
    evidenced by an
owners policy insures
the person named therein, and
every
other person who with the named persons consent drives, or is
an occupant of, an automobile owned by the insured
named in the contract and within the description or definition thereof
    in the contract,
against liability imposed by law
upon the insured named in the contract or that other person
for loss or damage
,

(a)
arising
from the ownership or directly or indirectly
from the use or

operation of any
    such automobile
; and

(b)
    resulting from bodily injury to or the death of any person and damage to
    property.  R.S.O. 1990, c. I.8, s. 239 (1).

[6]

The plain and ordinary meaning of section 239(1)(a) precludes recovery. It
    makes clear that to be covered, an occupants liability must be for loss or
    damage arising from the use or operation of the automobile. Even though Amealias
    injuries arose from the use of a vehicle, Mr. Hunts liability for her loss or
    damage does not. His liability is alleged to arise from negligent parenting,
    not from anything he did or did not do as an occupant connected to the use or
    operation of the automobile. When the motion judge spoke of the absence of a
    causal connection this is what he was alluding to  the statutory requirement
    that the occupants liability must be caused by or connected to the use or
    operation of the automobile.

[7]

As the motion judge pointed out, on Mr. Hunts theory his liability for
    negligent parenting arising from a decision to put his daughter in an
    automobile operated by an impaired driver would be covered if he also got into
    the car, but not if he did not. The plain language of the provision prevents
    the absurdity of coverage linked to his fortuitous and immaterial occupancy. Nor
    can the plain language of section 239 be overcome by the fact that the
Insurance
    Act
is consumer protection legislation, or that policies should be
    construed in favour of coverage.

[8]

The appeal is dismissed. Costs in the appeal to the respondent are
    ordered in the amount of $2,500, inclusive of disbursements and all applicable
    taxes.

David
    M. Paciocco J.A.
Harvison Young J.A.

B. Zarnett J.A.


